Release Agreement

Dated this 15th day of April 2008

     
Between:
  Pinhas Reich, Identity no. 53658472
(“Reich” or the “Employee”)
 
  Of the first part
And between:
  Veraz Networks Ltd.
43 Hasivim St.
PO BOX 9281
Petach-Tikva, 49100
Israel

(together with all parents, subsidiaries and affiliates “Veraz” or the
“Company”)

Of the second part

Whereas Reich has been employed by Veraz since January 1, 2003 pursuant to an
employment agreement dated January 1, 2003 (the “Employment Agreement”);

Whereas, the parties have reached an agreement regarding the termination of
Reich’s employment with the Company according to the terms and conditions
expressly provided in this release agreement (the “Release Agreement”); and

Whereas, the parties agree that such Release Agreement shall constitute a final
settlement between the parties in regards to Reich’s employment and termination
of employment with Veraz;

Now, therefore, it is hereby declared, covenanted and agreed between the parties
as follows:

1. The preamble to this Release Agreement constitutes an integral part hereof.

2. As of September 30, 2008 (the “Termination Date”), Reich’s employment with
the Company shall cease, and the employee-employer relationship and Employment
Agreement with the Company shall be terminated.

3. Notice period: The period commencing on the date hereof and through the
Termination Date shall be considered as a prior notice period for termination
(the “Notice Period”).

During the Notice Period:

3.1. Reich shall remain an employee of the Company and shall be entitled to his
full salary and any and all other economic benefits under the Employment
Agreement, excluding vacation accrual and commissions.

3.2. Reich will continue to work and will perform certain transition functions
working directly with the CEO.

3.3. As of April 15, 2008, Reich will no longer be the Worldwide VP of Sales of
the Company and will instead continue to be a non-executive Vice President.

3.4. Schedule A attached hereto as integral part of this Release Agreement,
defining exactly the transition functions that the Company wishes Reich to
perform during the Notice Period, and the Company shall not demand Reich, and
Reich shall not be obligated or required to fulfill any other duties or
activities as the Company’s employee.

3.5. Notwithstanding anything to the contrary herein, Reich shall be allowed to
engage with other entities, as an employee, consultant, officer or in any other
way, provided that such engagement will not constitute a breach of his
obligation to non-competition and confidentiality towards the Company, and his
obligations under this section 3.

4. Options:

4.1. As of April 15, 2008, any unvested options to purchase shares of Veraz,
which were granted to Reich in accordance with any and all option agreements
entered into between Reich and the Company during Reich’s employment with the
Company (the “Options”) shall cease to vest and be cancelled. Attached hereto as
Schedule B is a complete listing of all outstanding options and copies of the
agreements relating to such Options. Notwithstanding the foregoing, it is
clarified that for exercising the Options, the Continuous Service, as such term
is defined in the Share Option Plan of the Company and in Reich’s Stock Option
Agreement, shall be terminating on September 30, 2008.

4.2. Notwithstanding anything to the contrary in any agreement between Reich and
the Company and any other official document of the Company, and to the extent
permitted by any applicable law, Reich shall not be restricted in any manner
with respect to the sale of the Company’s shares held by him, following the
exercising the Options; provided, however, that Mr. Reich shall at all times
until the termination date be subject to the Company’s insider trading policy as
applied to all employees (a copy of which is attached hereto as Schedule C).

5. Notwithstanding anything to the contrary herein, and for the avoidance of
doubts, if before the Termination Date an event of Change of Control, as such
term is defined in the Employment Agreement, has occurred, Reich will be
entitled to such additional benefits as detailed in section J to Exhibit A to
the Employment Agreement (“Change of Control Termination”).

6. Final accounting: Prior to the Termination Date, the parties will prepare a
final accounting, pursuant to which the Company shall:

6.1. deliver to Reich a letter, addressed to CLAL and MIGDAL insurance
companies, instructing that all sums accrued in the managers insurance policy as
a result of the Company’s and Reich’s contributions towards severance pay and
compensatory payments shall be released to Reich;

6.2. deliver to Reich a letter, addressed to HELMAN ALDOBI higher education
fund, instructing that all sums accrued in such fund as a result of the
Company’s and Reich’s contributions shall be released to Reich; and

6.3. At the Termination date, transfer to Reich a sum due to Reich against
unused and accumulated vacation days (including any social benefit associated
with the said vacation days) up to a maximum of sixty-seven (67) days, and any
other payments due to Reich under the Employment Agreement for his employment in
the Company prior the Notice Period and during the Notice Period. For the
avoidance of doubt, the parties understand and agree that Mr. Reich will be
required to take and report to the Company a sufficient number of vacation days
during the Notice Period such that only sixty-seven (67) days of vacation shall
remain accrued as of the end of the Notice Period.

7. All amounts paid to Reich under this Release Agreement in excess of the
amounts due to Reich under applicable law and under the Employment Agreement
shall be conditioned upon Reich’s signing a Letter of Waiver and Release, in the
form attached hereto as Schedule C, which constitutes an integral part hereof,
and the fulfilling of all of Reich’s obligations towards Veraz under this
Release Agreement and under the Employment Agreement.

8. By signing this Release Agreement, Reich hereby acknowledges and declares,
that the payment of the amounts pursuant to this Release Agreement shall forever
release and discharge the Company, including any other entity or corporation
affiliated with the Company, whether as a parent company, sister company,
subsidiary or in any other manner whatsoever, from any and all claims, demands
and causes of actions of any kind whatsoever of Reich, whether direct or
indirect, and that Reich does not have and will not have at any time in the
future any claims, demands or causes of actions of any kind whatsoever, whether
direct or indirect, against the Company, its employees, officers, directors,
agents, those operating on its behalf or in its name any/or any other entity or
corporation affiliated with the Company, whether as a parent company, sister
company, subsidiary or in any other manner whatsoever.

9. Subject the performance of Reich’s undertakings herein, the Company hereby
irrevocably and unconditionally releases, acquits, and forever discharges Reich
from any and all claims, demands and causes of actions of any kind whatsoever of
the Company, whether direct or indirect, and undertakes that the Company or any
person or entity affiliated with the Company or acting on its behalf does not
have and will not have at any time in the future any claims, demands or causes
of actions of any kind whatsoever, whether direct or indirect, against Reich or
its successors arising out of or in connection with Reich’s employment with the
Company and/or the termination of Reich’s employment with the Company or in any
other manner whatsoever. The Company’s obligation under this section 9 shall not
apply to claims, demands and causes of actions which arise from events which are
currently not in the Company’s knowledge.

10. In addition, by signing this Release Agreement, Reich hereby acknowledges
and declares, that he shall not make any false, disparaging or derogatory
statements, nor shall he disparage or encourage or induce others to make any
false, disparaging or derogatory statements, to any media outlet, industry
group, financial institution or any current or former employee, consultant,
client, customer or competitor of the Company, regarding the Company or any of
its directors, officers, employees, agents or representatives, or the Company’s
business affairs and financial condition, which would adversely affect,
including but not limited to: (i) the conduct of the business of the Company
(including, without limitation, any business plans or prospects) or (ii) the
business reputation of the Company. Reich’ undertakings under this section shall
continue to be binding upon him, with out any limitations, following Termination
Date.

11. Upon their signature of this Release Agreement, the parties declare and
undertake:

11.1. to keep the contents and the existence of this Release Agreement in
complete confidence, not to reveal its contents or existence to any third party
and/or to make any use of this Release Agreement and not to transfer it to any
third party other than the tax authorities, at their request, subject to the
requirements of confidentiality of the relevant tax laws; and

11.2. that they have signed this Release Agreement of their own free will and
without any duress after they have read it and fully understood its content and
ramifications.

In Witness Whereof, the parties have signed this Release Agreement as of the
date set forth above.

     
/s/ Pinhas Reich
  /s/ Douglas A. Sabella
 
   
Pinhas Reich
  Veraz Networks Ltd.
 
  by: Douglas A. Sabella
title: President and Chief Executive Officer

1

Schedule A
Transition Functions

Provide assistance with Veraz accounts and information regarding past sales for
a period not to exceed 20 hours per week

2

Schedule B
Option Status as of April 15, 2008

                                                             
Number
  Grant Date   Granted   Price   Exercised   Vested   Unvested   Outstanding  
Exercisable
 
                                                           
417
  3/24/2003     49,806     $ 0.30       32,175       49,806       0       17,631
      17,631  
 
                                                           
418
  3/24/2003     90,084     $ 0.30       0       90,084       0       90,084    
  90,084  
 
                                                           
1234
  11/17/2005     20,000     $ 1.62       0       12,500       7,917       20,000
      12,083  
 
                                                           
1362
  5/8/2006     87,500     $ 1.80       0       20,052       69,271       87,500
      18,229  
 
                                                           

For the avoidance of doubt, the parties understand and agree that the unvested
options set forth above will not vest or become exercisable

3

Schedule C
Letter of Waiver and Release

I, Pinhas Reich (Identity no. 53658472), hereby acknowledge, declare and confirm
the following:

1. I am signing this document of my own free will and after being made fully
aware of all my rights. I understand that this document is a legally binding
document that relates to rights, benefits and payments to which I am entitled
under law. Prior to signing this document, I have read it carefully and I have
consulted with such experts, including legal counsel, as I have deemed
appropriate.

2. I have received from the company, Veraz Networks Ltd. (the “Company”), on or
before the date hereof, all that is due to me and everything to which I am
entitled from the Company, both in respect of my employment with the Company and
in connection with the termination of my employment with the Company, including
without limitation I have received NIS      as payment of any salary and social
benefits owing to me and NIS      for the redemption of      accrued vacation
days, and NIS      for the recreation pay, all less all applicable taxes,
national insurance, health insurance, and any other payments required by law, if
any. The Company has released to me ownership of the Manager’s Insurance policy
and the Education Fund that were maintained for my benefit pursuant to my
Employment Agreement with the Company.

3. In connection with the termination of my employment with the Company, I have
received from the Company additional payments above and beyond those payments to
which I am entitled and which are payable to me under applicable law and
regulation, by virtue of any agreement or custom or by virtue of any other
grounds.

4. I hereby release the Company from any and all obligations towards me arising
out of or in connection with my employment with the Company and/or the
termination of my employment with the Company. I do not have any claim against
or demand upon the Company. Neither I, nor any person acting in my name or as my
representative shall in the future make any claim against or demand upon the
Company arising out of or in connection with any matter related to my employment
with the Company or the termination of my employment with the Company.

5. I shall not commence, participate in or voluntarily provide assistance in
connection with any grievance, action, suit or proceeding against the Company
before any court, administrative agency or other tribunal, nor shall I directly
or indirectly encourage any other person to engage in any such activities. In
the event that I am served with or otherwise receive a summons, subpoena or any
other legal notice requiring me to provide assistance in connection with any
grievance, action, suit or proceeding against the Company before any court,
administrative agency or other tribunal, I shall notify the Company of such
service or receipt, by sending a copy of such summons, subpoena or legal notice
by hand delivery or by registered mail within 5 (five) days of such service or
receipt.

6. This document also constitutes an acknowledgment of payment and release in
accordance with Section 29 of the Severance Pay Law.

7. I am and shall continue to be legally bound by such of the terms and
conditions of my Employment Agreement with the Company, which according to the
terms of the Agreement survive the termination of my employment with the
Company, including without limitation, all of my obligations of confidentiality,
non-competition and development rights.

8. I am fully aware of all of my rights and I acknowledge, declare, confirm and
agree to all that is stated above.

Pinhas Reich

Date:      

4